Case 1:21-cv-21469-BB Document 1 Entered on FLSD Docket 04/15/2021 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:

 DOUG LONGHINI,

             Plaintiff,
 v.

 TC AVEX, LLC,

         Defendants.
 ______________________________________/

                                             COMPLAINT

        Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

 mobility-impaired individuals (hereinafter “Plaintiff”), sues TC AVEX, LLC (hereinafter

 “Defendant”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

        1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

 litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

 Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

        2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

 § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

        3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

 and may render declaratory judgment on the existence or nonexistence of any right under 42

 U.S.C. § 12181, et seq.

        4.         Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing

 in Miami-Dade County, Florida, and is otherwise sui juris.

        5.         At all times material, Defendant, TC AVEX, LLC, owned and operated a
Case 1:21-cv-21469-BB Document 1 Entered on FLSD Docket 04/15/2021 Page 2 of 14




 commercial retail center at 6405 NW 36th Street, Virginia Gardens, Florida 33166 (hereinafter the

 “Commercial Property”) and conducted a substantial amount of business in that place of public

 accommodation in Miami-Dade, Florida.

        6.      At all times material, Defendant, TC AVEX, LLC, was and is a Florida Limited

 Liability Company, organized under the laws of the State of Florida, with its principal place of

 business in Miami, Florida.

        7.      Venue is properly located in the Southern District of Florida because Defendant’s

 Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

 business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

 omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                    FACTUAL ALLEGATIONS

        8.      Although over twenty-eight (28) years has passed since the effective date of Title

 III of the ADA, Defendant has yet to make its facilities accessible to individuals with disabilities.

        9.      Congress provided commercial businesses one and a half years to implement the

 Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

 publicity the ADA has received since 1990, Defendant continue to discriminate against people

 who are disabled in ways that block them from access and use of Defendant’s business and

 properties.

        10.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

 requires landlords and tenants to be liable for compliance.

        11.     Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

 pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

 has very limited use of his hands and cannot operate any mechanisms which require tight grasping



                                                   2
Case 1:21-cv-21469-BB Document 1 Entered on FLSD Docket 04/15/2021 Page 3 of 14




 or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

 without the use of a wheelchair. He is limited in his major life activities by such, including but

 not limited to walking, standing, grabbing, grasping and/or pinching.

        12.      Defendant, TC AVEX, LLC, owns, operates and oversees the Commercial

 Property, its general parking lot and parking spots.

        13.      The subject Commercial Property is open to the public and is located in Miami

 Gardens, Miami-Dade County, Florida.

        14.      The individual Plaintiff visits the Commercial Property and business located within

 the Commercial Property, regularly, and returned to the Property to document the ADA barriers

 at the Commercial Property and business located within the Commercial Property on or about

 March 17, 2021 encountering multiple violations of the ADA that directly affected his ability to

 use and enjoy the Commercial Property and business located therein. He often visits the

 Commercial Property and business located within the Commercial Property in order to avail

 himself of the goods and services offered there, and because it is approximately fourteen (14)

 miles from his residence, and is near his friends’ residences as well as other business he frequents

 as a patron. He plans to return to the Commercial Property and the business located within the

 Commercial Property within two (2) months of filing this Complaint, specifically on or before

 May 22, 2021.

        15.      Plaintiff resides nearby in the same County and state as the Commercial Property

 and the business located within the Commercial Property, has regularly frequented the

 Defendants’ Commercial Property and the business located within the Commercial Property for

 the intended purposes because of the proximity to his and his friends’ residences and other

 business that he frequents as a patron, and intends to return to the Commercial Property and



                                                  3
Case 1:21-cv-21469-BB Document 1 Entered on FLSD Docket 04/15/2021 Page 4 of 14




 business located within the Commercial Property within two (2) months from the filing of this

 Complaint. Specifically, Plaintiff intends to revisit the Property on or before May 21, 2021.

        16.     The Plaintiff found the Commercial Property, and the business located within the

 Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

 barriers at the Commercial Property, and business located within the Commercial Property and

 wishes to continue his patronage and use of each of the premises.

        17.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

 at the subject Commercial Property, and business located within the Commercial Property. The

 barriers to access at Defendant’s Commercial Property, and the business located within the

 Commercial Property has each denied or diminished Plaintiff’s ability to visit the Commercial

 Property, and business located within the Commercial Property, and has endangered his safety in

 violation of the ADA. The barriers to access, which are set forth below, has likewise posed a risk

 of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

 similarly situated.

        18.     Defendant, TC AVEX, LLC, owns and operates a place of public accommodation

 as defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104.

 Defendant, TC AVEX, LLC, is responsible for complying with the obligations of the ADA. The

 place of public accommodation that Defendant, TC AVEX, LLC, owns and/or operates is located

 at 6405 NW 36th Street, Virginia Gardens, Florida 33166.

        19.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

 threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

 described Commercial Property and the business located within the Commercial Property,

 including but not necessarily limited to the allegations in this Complaint. Plaintiff has reasonable



                                                  4
Case 1:21-cv-21469-BB Document 1 Entered on FLSD Docket 04/15/2021 Page 5 of 14




 grounds to believe that he will continue to be subjected to discrimination at the Commercial

 Property, and business located within the Commercial Property, in violation of the ADA. Plaintiff

 desires to visit the Commercial Property and business located therein, not only to avail himself of

 the goods and services available at the Commercial Property, and business located within the

 Commercial Property, but to assure himself that the Commercial Property and business located

 within the Commercial Property are in compliance with the ADA, so that he and others similarly

 situated will has full and equal enjoyment of the Commercial Property, and business located

 within the Commercial Property without fear of discrimination.

        20.     Defendant, TC AVEX, LLC, as landlord and owner of the Commercial Property

 Business, is responsible for all ADA violations listed in this Complaint.

        21.     Defendants have discriminated against the individual Plaintiff by denying him

 access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

 and/or accommodations of the Commercial Property, and business located within the Commercial

 Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                 COUNT I – ADA VIOLATIONS

        22.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

 21 above as though fully set forth herein.

        23.     Defendant, TC AVEX, LLC, has discriminated, and continues to discriminate,

 against Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by

 January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer employees and gross

 receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his visit to

 the Commercial Property, include but are not limited to, the following:

    A. Parking

i. The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

                                                   5
Case 1:21-cv-21469-BB Document 1 Entered on FLSD Docket 04/15/2021 Page 6 of 14




    located on an excessive slope. Violation: There are accessible parking spaces located on an

    excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

    Standards, whose resolution is readily achievable.

ii. The plaintiff had difficulty exiting the vehicle, as an access aisle of the required width is not

    provided. Violation: There are accessible parking spaces that do not have compliant access aisles

    provided, violating Sections 4.1.2(5a) and 4.6.3 of the ADAAG and Section 502.3.1 of the 2010

    ADA Standards, whose resolution is readily achievable.

iii. There are accessible parking spaces that do not provide signs designating them as accessible,

    violating Section 4.6.4 of the ADAAG and Section 502.6 of the 2010 ADA Standards, whose

    resolution is readily achievable.

iv. The required number of accessible parking spaces is not provided, violating Section 4.1.2(5a)

    and 4.6.1 of the ADAAG and Section 208.2.4 of the 2010 ADA Standards, whose resolution is

    readily achievable.

v. The plaintiff had difficulty accessing the facility, as there are designated accessible parking

    spaces located too far from an accessible route to the facility. Violation: Some of the accessible

    parking spaces are not located on the shortest route to an accessible entrance, violating Section

    4.6.2 of the ADAAG and Section 208.3.1 of the 2010 ADA Standards, whose resolution is

    readily achievable.

      B. Entrance Access and Path of Travel

 i. The plaintiff could not enter each tenant space. Violation: There are tenant spaces that do not

    have an accessible path of travel with access or egress for people in wheelchairs, violating

    Sections 4.3.2(2) and 4.14.1 of the ADAAG and Sections 206.2.2 and 207 of the 2010 ADA

    Standards.



                                                   6
 Case 1:21-cv-21469-BB Document 1 Entered on FLSD Docket 04/15/2021 Page 7 of 14




 ii. The plaintiff had difficulty entering and exiting the building due to a lack of the required number

     of accessible entrances. Violation: The minimum number of accessible entrances is not

     provided, violating Sections 4.1.3(8a) and 4.14.1 of the ADAAG and Section 206.4.1 of the

     2010 ADA Standards, whose resolution is readily achievable.

iii. The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

     Violation: There are inaccessible routes from the public sidewalk and transportation stop. These

     are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the ADAAG

     and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose resolution is

     readily achievable.

iv. The plaintiff had difficulty traversing the path of travel due to abrupt changes in level. Violation:

     There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2 of the

     ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily achievable.

 v. There are objects on the path of travel at the facility that protrude more than the maximum

     allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

     whose resolution is readily achievable.

vi. The plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

     Violation: There are inaccessible routes between sections of the facility. These are violations of

     the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2, 303,

     402 and 403, whose resolution is readily achievable.

vii. The plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

     Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

     Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

       C. Access to Goods and Services



                                                     7
Case 1:21-cv-21469-BB Document 1 Entered on FLSD Docket 04/15/2021 Page 8 of 14




 i. There are drinking fountains that don’t provide access to those who have difficulty bending or

    stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of the

    ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is readily

    achievable.

      D. Public Restrooms

 i. There are permanently designated interior spaces without proper signage, violating Section

    4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

    whose resolution is readily achievable.

ii. The plaintiff could not use the accessible toilet compartment door without assistance, as it is not

    self-closing and does not have compliant door hardware. Violation: The accessible toilet

    compartment door does not provide hardware and features that comply with Sections 4.17.5 and

    4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose

    resolution is readily achievable.

iii. The plaintiff could not exit the accessible toilet compartment without assistance, as the required

    maneuvering clearance is not provided. Violation: The accessible toilet compartment does not

    provide the required latch side clearance at the door violating Sections 4.13.6 and 4.17.5 of the

    ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose resolution is

    readily achievable.

iv. The plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

    a location where the clear floor space to access it is not provided. Violation: The clear floor

    space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

    of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

    achievable.



                                                    8
  Case 1:21-cv-21469-BB Document 1 Entered on FLSD Docket 04/15/2021 Page 9 of 14




  v. The plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

      the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

      Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

      is readily achievable.

 vi. The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the clear

      floor space. Violation: The required clear floor space is not provided next to the toilet, violating

      Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010 ADA

      Standards, whose resolution is readily achievable

vii. The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the required

      distance from the side wall. Violation: The water closet in the accessible toilet compartment is

      mounted at a non-compliant distance from the wall in violation of Section 4.17.3 and Figure

      30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose resolution is readily

      achievable.

viii. The plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

      12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

      compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of the

      ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix. The plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing.

      Violation: The grab bars in the accessible toilet compartment do not comply with the

      requirements prescribed in Section 4.17.6 of the ADAAG and Sections 604.5.2 and 609 of the

      2010 ADA Standards, whose resolution is readily achievable.

  x. The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

      wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section



                                                       9
 Case 1:21-cv-21469-BB Document 1 Entered on FLSD Docket 04/15/2021 Page 10 of 14




     4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

     readily achievable.

 xi. The plaintiff could not use the coat hook without assistance, as it is mounted too high. Violation:

     There are coat hooks provided for public use in the restroom, outside the reach ranges prescribed

     in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and 604.8.3 of the 2010

     ADA Standards, whose resolution is readily achievable.

xii. The plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

     accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

     are not fully wrapped or insulated outside the accessible toilet compartment violating Section

     4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

     resolution is readily achievable.

xiii. The plaintiff could not use the lavatories outside the accessible toilet compartment without

     assistance, as they are mounted too high. Violation: There are lavatories outside accessible toilet

     compartments in public restrooms with the counter surfaces mounted too high, violating the

     requirements in Section 4.19.2 and Figure 31 of the ADAAG and Sections 213.3.4 & 606.3 of

     the 2010 ADA Standards, whose resolution is readily achievable.

xiv. The plaintiff could not use the lavatory faucets outside the accessible toilet compartment without

     assistance, as they require tight grasping and twisting of the wrist to operate. Violation: The

     lavatory faucets outside the accessible toilet compartment are not compliant violating Sections

     4.19.5 & 4.27.4 of the ADAAG and Sections 213.3.4, 309.4 & 606.4 of the 2010 ADA

     Standards, whose resolution is readily achievable.

xv. The plaintiff could not exit the restroom without assistance, as the required maneuvering

     clearance is not provided. Violation: The restroom door does not provide the required latch side



                                                     10
Case 1:21-cv-21469-BB Document 1 Entered on FLSD Docket 04/15/2021 Page 11 of 14




   clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

   Standards, whose resolution is readily achievable.

                               RELIEF SOUGHT AND THE BASIS

         24.     The discriminatory violations described in this Complaint are not an exclusive list

  of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendant’s place of

  public accommodation in order to photograph and measure all of the discriminatory acts violating

  the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

  requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

  presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

  enjoyment of the Commercial Business and business located within the Commercial Property;

  Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

  notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

  necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

  to Federal Rule of Civil Procedure 34.

         25.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, business

  and facilities; and has otherwise been discriminated against and damaged by the Defendants

  because of the Defendant’s ADA violations as set forth above. The individual Plaintiff, and all

  others similarly situated, will continue to suffer such discrimination, injury and damage without

  the immediate relief provided by the ADA as requested herein. In order to remedy this

  discriminatory situation, The Plaintiff requires an inspection of the Defendant’s place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with



                                                   11
Case 1:21-cv-21469-BB Document 1 Entered on FLSD Docket 04/15/2021 Page 12 of 14




  Disabilities Act.

        26.       Defendant has discriminated against the individual Plaintiff by denying him access

  to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

          27.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          28.     A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.



                                                     12
Case 1:21-cv-21469-BB Document 1 Entered on FLSD Docket 04/15/2021 Page 13 of 14




         29.     Notice to Defendant is not required as a result of the Defendant’s failure to cure the

  violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         30.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendant operate the

  business, located at and/or within the commercial property located at 6405 NW 36th Street,

  Virginia Gardens, Florida 33166, the exterior areas, and the common exterior areas of the

  Commercial Property and business located within the Commercial Property, to make those

  facilities readily accessible and useable to The Plaintiff and all other mobility-impaired persons;

  or by closing the facility until such time as the Defendant cure the violations of the ADA.

         WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendant at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendant

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §



                                                   13
Case 1:21-cv-21469-BB Document 1 Entered on FLSD Docket 04/15/2021 Page 14 of 14




  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: April 15, 2021

                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                 aquezada@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                      14
